SHELBY, Circuit Judge.
The legal questions involved in this case are conceded by the counsel Cor both parties to be identical with those involved in Simpson County v. Wisner-Cox Lumber & Mfg. Co. (decided by this court May 10, 1909) 170 Fed. 52. The only difference between this case and the one cited is that here the appellee, which claimed to own the lease for 99 years described in its bill, took the initiative and appeared in the court below as complainant. Demurrers were filed to the bill, which raised the same questions we decided in Simpson County v. Wisner-Cox Lumber & Mfg. Co., supra. The Circuit Court overruled the demurrers, and, after defendants had answered, sustained exceptions to the answer, and rendered final decree for tlio complainant, the appellee here. On the authority of Simpson County v. Wisner-Cox Lumber & Mfg. Co., supra, and the opinions of the Supreme Court of Mississippi there cited, the decree of the Circuit Court is reversed, and the cause remanded for further proceedings in conformity with the said opinion of this court.